Order denying appellants’ motion to declare valid, proper, sufficient and legally effective the designation of the petitioners as candidates for public office and party positions to be voted for at the primary election of the American Labor party, 4th Assembly District, Kings county, and directing the Board of Elections to place the names of the petitioners, as such candidates, upon the official ballots to be used at the primary election, affirmed, without costs. (See Matter of McElroy v. Cohen, 286 N. Y. 686; Matter of Lieblich v. Cohen, Id. 559.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.